Citation Nr: 9922088	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-24 838	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from August 1945 to November 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a decision dated in June 1997, the Board denied the veteran's 
appeal for an increased rating for low back disability.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  In March 1998, 
the Court granted a joint motion of the parties to vacate the 
Board's decision and remanded the case to the Board for 
further development and readjudication.  In October 1998, the 
Board remanded the case to the RO for an examination and 
outlined specific information needed to comply with the joint 
motion in the readjudication of the claim.  

A VA physician examined the veteran in March 1999.  The Board 
finds the examination report inadequate for rating purposes 
as it does not provide the information requested by the 
Board.  In particular, it does not specify symptoms and 
findings associated with the veteran's lumbosacral strain.  
For example, the examiner apparently did not conduct the 
tests requested by the Board, including, but not limited to, 
testing for Goldthwaite's sign and a determination as to 
which low back motions in the various planes were accompanied 
by pain and, if so, at what point of active motion the pain 
started and ended.  The Court has held that the Board must 
ensure compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization are received, the RO 
should attempt to obtain a copy of all 
indicated records which are not 
already of record.  In any event, the 
RO should obtain and associate with 
the claims file any treatment records, 
i.e., outpatient records and/or 
hospital summaries, for the veteran 
from the Kansas City VA Medical Center 
dated from November 1998 to the 
present.  
2. Then, the RO should arrange a VA 
examination by a physician with 
appropriate expertise who has not 
previously examined the veteran.  The 
purpose of the examination is to 
determine the extent of impairment 
from the veteran's service-connected 
lumbosacral strain.  All indicated 
studies, including an X-ray study, 
must be performed.  The physician 
should identify all current 
manifestations of the lumbosacral 
strain.  To the extent possible, the 
physician should distinguish the 
manifestations of the lumbosacral 
strain from any other low back 
disability such as arthritis of the 
lumbosacral spine or degenerative disc 
disease of the lumbar spine.  The 
examiner should specifically indicate 
whether the lumbosacral strain is 
manifested by muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; marked limitation 
of forward bending in a standing 
position; loss of lateral motion with 
osteoarthritic changes; and/or 
narrowing or irregularity of a joint 
space.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use associated 
with the lumbosacral strain should be 
described.  The physician should also 
be requested to identify any objective 
evidence of pain and the specific 
functional loss due to pain associated 
with the lumbosacral strain.  In this 
regard, the physician should report 
the veteran's range of motion in 
degrees and specifically indicate at 
what point of active motion the 
veteran began to experience pain and 
at what point of active motion the 
pain ended.  To the extent possible, 
the examiner should provide an 
assessment of the degree of severity 
of any pain present.  The physician 
should also express an opinion 
concerning whether the lumbosacral 
strain would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  
Without regard to any other 
disability, the physician should 
provide an opinion, with complete 
rationale, as to the effect of the 
lumbosacral strain on the veteran's 
ability to work.  The claims files, 
including a copy of this REMAND, must 
be made available to the physician 
prior to the examination.  The 
examination report must reflect that 
the physician reviewed the claims 
files.  
3. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
If any development is incomplete, the 
RO should take appropriate corrective 
action.  
4. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to an increased evaluation 
for low back disability.  In this 
regard, the RO should consider 
application of 38 C.F.R. § 4.10 
regarding the effect of the service-
connected low back disability on the 
veteran's ordinary activity and should 
consider all pertinent diagnostic 
codes in the VA Schedule for Rating 
Disabilities.  The RO should also 
consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98.  Finally, the 
RO should consider whether the case 
should be referred to the Director of 
the Compensation and Pension Service 
for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and the veteran should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

